DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I (claims 61-80) in the reply filed on 18 January 2022 is acknowledged.

Status of Application, Amendments, And/Or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The preliminary amendments of 19 February 2020, 22 June 2020, and 18 January 2022 have been entered in full.  Claims 1-60 and 81 are canceled.  Claims 61-80 are under examination.

Specification
	The disclosure is objected to because of the following informalities: The specification refers to other patent applications but fails to provide the required information regarding the status thereof. This happens at least in the first paragraph of the specification. Amending the first paragraph to indicate that Application 15/128,604 is “now abandoned” and Application 15/912,358 is “now U.S. Patent No. 10,604,565” would be remedial.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 61-70 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating cancer cachexia or cancer-induced weight loss in a mammal in need thereof, or a method of inhibiting GDF-15-mediated proliferation of GDF-15 responsive tumor cells in a mammal in need thereof, or a method of inhibiting GDF-15 mediated NKG2D receptor on NK cells in a mammal, the methods comprising administering to the mammal a GDF-15 monoclonal antibody or antigen-binding portion thereof as defined in claims 61-68, does not reasonably provide enablement for methods of antagonizing GDF-15 activity in a mammal for other purposes, such as for treating any type of cancer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Factors to be considered in determining whether a disclosure enables one skilled in the art to make and use the claimed invention in its full scope without resorting to undue experimentation include: (1) the quantity of experimentation necessary; (2) the amount of direction or guidance presented; (3) the presence or absence of working In re Wands, 8 USPQ2d. 1400 (Fed. Cir. 1988).	
In the instant case, the nature of the invention is complex and unpredictable, involving the physiological effects of administering an antagonistic GDF-15 antibody product to a mammal.  As was found in Ex parte Hitzeman, 9 USPQ2d 1821 (BPAI 1987), a single embodiment may provide broad enablement in cases involving predictable factors such as mechanical or electrical elements, but more will be required in cases that involve unpredictable factors such as most chemical reactions and physiological activity.  This invention is in a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology”, Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  See also In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 927 F.2d 1200, 1212, 18 USPQ2d 1016, 1026 (Fed. Cir.), cert. denied, 502 U.S. 856 (1991).  
Regarding the breadth of the claims, the claims recite narrow structural and functional limitations for the administered antibody or antigen-binding portion thereof.  However, the patient population and effects of the administration are extremely broad.  The claims recite administration to a mammal.  A broad and reasonable interpretation includes any mammal (human, mouse, etc.), as well as mammals whose are healthy, diseased but asymptomatic, or suffering from any disease or disorder.  When read in light of the specification, it is clear that administration of an antagonistic GDF-15 antibody product to a mammal is for the purpose of therapeutic effects, including 
The detailed guidance set forth in the specification include references to prior art publications that demonstrate the effect of the recited antagonistic GDF-15 antibody products on cancer cachexia and cancer-induced weight loss (e.g., pp. 3-4 of the specification).  Working examples show that the recited antibody products inhibited the GDF-15 mediated downregulation of NKG2D in lymphocytes.  The working examples also show that treatment of the ovarian cell line SK-OV-3 with the recited antagonistic GDF-15 antibody products inhibits GDF-15 mediated proliferation of said ovarian cell line.  The working examples also show that GDF-15 mediated JNK1/2-phosphorylation in immune cells is blocked by treatment with the recited antagonistic GDF-15 antibody products.  The antagonistic antibody products were shown to inhibit proliferation of prostate cell line LnCap cells.  The working examples show that growth of tumors generated in mice by implantation of melanoma cell line UACC-257 cells was inhibited by administration of the recited antagonistic GDF-15 antibody products.  For all of these cancer-inhibition studies, the cancer cells used were proliferating in response to GDF-15.  No working examples are provided wherein the cancer cells are not responsive to GDF-15.  Finally, the working examples show that cancer-induced weight loss in mice inoculated with UACC-257 cells was inhibited by administration of the recited antagonistic GDF-15 antibody products.
The relevant literature supports enablement of methods of treating cancer cachexia and cancer-induced weight loss in subjects suffering from such.  See Breen et al. (2020, Cell Metabolism 32:938-950), wherein mice implanted with xenograft NSCLC 
The prior art also reflects the general knowledge in the art that “cancer” is an extremely diverse collection of diseases, characterized by uncontrolled proliferation of 
Due to the large quantity of experimentation necessary to determine how to administer GDF15 antibodies to a mammal for any reason, the lack of direction/guidance presented in the specification regarding the same, the absence of working examples directed to the same, the complex nature of the invention, the contradictory state of the prior art, the unpredictability of the effects of a complex biological molecule on a diseased or healthy physiological system, and the breadth of the claims which fail to recite limitations regarding the mammals being treated, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 61-80 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,781,251 B2. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Both sets of claims recite a method of administering a GDF-15 antibody to a mammal or to NK cells in a cell culture.
The instant claims define the antibody as comprising specific light and heavy chain variable domains.  The patented claims recite specific CDR sequences present in light and heavy chain variable domains from antibody B1-23.  Using the patent’s specification as a dictionary, it is clear that antibody B1-23 comprises the light and heavy chain sequences recited in the instant claims.  Accordingly the patented claims suggest the antibodies recited in the instant claims.
The patented claims recite a method wherein the GDF-15 mediated downregulation of NKG2D receptor on NK cells is inhibited in the mammal or the cultured NK cells.  Such is also specifically recited in instant claims 70 and 80.
The differences between the two sets of claims includes the instant claims’ recitation of human constant regions.  However, the patented claims recite humanized antibody forms (e.g., claim 3), which inherently includes human constant regions.
Another difference is that the instant claims recite methods of inhibiting GDF15 activity, such as cell proliferation.  However, it is noted that the patented claims’ 
In summary, the patented methods are a subgenus of the methods currently claimed.  A subgenus anticipates its genus, and the double patenting rejection is appropriate.  

Claims 61-80 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-36 of copending Application No. 16/990,929 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Both sets of claims recite a method of administering a GDF-15 antibody to a mammal or to cells.
The instant claims define the antibody as comprising specific light and heavy chain variable domains.  The copending claims recite specific CDR sequences present in light and heavy chain variable domains from antibody B1-23.  Using the reference application’s specification as a dictionary, it is clear that antibody B1-23 comprises the light and heavy chain sequences recited in the instant claims.  Accordingly the patented claims suggest the antibodies recited in the instant claims.
The differences between the two sets of claims includes the instant claims’ recitation of human constant regions.  However, the patented claims recite humanized antibody forms (e.g., claim 30), which inherently includes human constant regions.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874. The examiner can normally be reached M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
22 February 2022